DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2021/0058952, hereinafter Li) and in view of Park et al (EP 3399822A1, hereinafter Park).

Regarding claim 1, Li discloses a method of transmitting a physical uplink shared channel (PUSCH) by a user equipment (UE) in a wireless communication system, the method comprising: receiving information related to configured grant (CG)-PUSCHs (terminal device determines GF PUSCH based on configuration by network device, Para [0184], configuration parameters for GF PUSCH, Para [0186]); receiving downlink control information (DCI) used for scheduling a dynamic grant (DG)-PUSCH (uplink grant is received for GB PUSCH, Para [0188], DCI is used to schedule PUSCH, Para [0155]); transmitting a configured grant (CG)-PUSCH and transmitting the DG-PUSCH, wherein the DG-PUSCH is transmitted without a gap after the CG-PUSCH is transmitted (transmitting GB PUSCH and GF PUSCH, Para [0173-174], second UL channel is transmitted and the first UL channel is immediately sent after the second UL channel has completed transmitting, Para [0391], where the configured grant is transmitted on the second UL channel and the dynamic grant is transmitted on the first UL channel, Para [0095]); 				but not explicitly based on (i) the DG-PUSCH being scheduled to be consecutive after a CG-PUSCH of the CGs-PUSCHs.  Li discloses parameters for controlling the transmission periodicity of the GF PUSCH and size domain of time units of the GF PUSCH, Para [0186], therefore scenarios (not shown in the Figs) exist where the GF PUSCH and GB PUSCH do not overlap.  Park discloses a first PUSCH and second PUSCH can be transmitted in a row (i.e. no gap), Para [307], therefore GB PUSCH can be transmitted after CG PUSCH, as scheduled;		nor discloses (ii) first Resource Blocks (RBs) for the DG-PUSCH being the same with second RBs for the CG-PUSCH or the first RBs being a subset of the second RBs.  Li discloses PUSCH #1 (dynamic grant) and PUSCH #2 (configured grant) may completely overlap in the frequency domain, Para [0204].  Park discloses a second PUSCH is transmitted after a first PUSCH, in the next sub-frame without performing another LBT operation, Para [0306], where LBT performed before the first PUSCH gives the UE rights to transmit on the channel.  In view of the combination the dynamic PUSCH can be transmitted immediately after the configured grant PUSCH without performing LBT again, as they are transmitted in the same frequency/channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Park in the system of Li in order to support scheduling scheme and transmission between a UE and BS in the unlicensed band.
Regarding claims 2 and 7, Li discloses the method/apparatus of claim 1/6, but not wherein the transmitting the CG-PUSCH includes: performing a listen-before-talk (LBT) operation for transmitting the CG-PUSCH, and transmitting the CG-PUSCH based on a result of performing the LBT operation, and wherein the transmitting the DG-PUSCH includes: transmitting the DG-PUSCH without performing the LBT operation.  Chen discloses performing LBT for the first PUSCH (which is the configured grant PUSCH or PUSCH #2 in Li) and does not perform LBT for the second PUSCH (which is the CB PUSCH or PUSCH #1 in Li), Para [0306]/Fig. 25.
Regarding claims 3 and 8, Li discloses the method/apparatus of claim 1/6, wherein a starting symbol of the DG-PUSCH and an ending symbol of the CG-PUSCH are continuous on a time axis (Li discloses the first UL channel is immediately sent after the second UL channel has completed transmitting, Para [0391], where the configured grant is transmitted on the second UL channel and the dynamic grant is transmitted on the first UL channel, Para [0095] and Chen also discloses transmitting the second PUSCH in the next sub-frame after the first PUSCH without performing LBT again, Para [0306]).
Regarding claim 6, Li disclose an apparatus (UE, Fig. 8) for transmitting a physical uplink shared channel (PUSCH) in a wireless communication system, the apparatus comprising: at least one processor (processor, Fig. 8); and at least one computer memory (memory, Fig. 8) operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: receiving information related to configured grant (CG)-PUSCHs (terminal device determines GF PUSCH based on configuration by network device, Para [0184], configuration parameters for GF PUSCH, Para [0186]); receiving downlink control information (DCI) used for scheduling a dynamic grant (DG)-PUSCH (uplink grant is received for GB PUSCH, Para [0188], DCI is used to schedule PUSCH, Para [0155]); transmitting a configured grant (CG)-PUSCH; and transmitting the DG-PUSCH based on the UL grant, and wherein the DG-PUSCH is transmitted without a gap after the CG-PUSCH is transmitted (transmitting GB PUSCH and GF PUSCH, Para [0173-174], second UL channel is transmitted and the first UL channel is immediately sent after the second UL channel has completed transmitting, Para [0391], where the configured grant is transmitted on the second UL channel and the dynamic grant is transmitted on the first UL channel, Para [0095]); but not explicitly based on (i) the DG-PUSCH being scheduled to be consecutive after a CG-PUSCH of the CGs-PUSCHs.  Li discloses parameters for controlling the transmission periodicity of the GF PUSCH and size domain of time units of the GF PUSCH, Para [0186], therefore scenarios (not shown in the Figs) exist where the GF PUSCH and GB PUSCH do not overlap.  Park discloses a first PUSCH and second PUSCH can be transmitted in a row (i.e. no gap), Para [307], therefore GB PUSCH can be transmitted after CG PUSCH, as scheduled; nor discloses explicitly based on (ii) first Resource Blocks (RBs) for the DG-PUSCH being the same with second RBs for the CG-PUSCH or the first RBs being a subset of the second RBs.  Li discloses PUSCH #1 (dynamic grant) and PUSCH #2 (configured grant) may completely overlap in the frequency domain, Para [0204].  Park discloses a second PUSCH is transmitted after a first PUSCH, in the next sub-frame without performing another LBT operation, Para [0306], where LBT performed before the first PUSCH gives the UE rights to transmit on the channel.  In view of the combination the dynamic PUSCH can be transmitted immediately after configured grant PUSCH without performing LBT again, as they are transmitted in the same frequency/channel.  
Regarding claim 11, Li discloses a computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor, cause the at least one processor to perform the method of claim 1 (computer readable medium, Para [0105]).
Regarding claim 12, Li discloses a method of receiving a physical uplink shared channel (PUSCH) by a base station (BS) in a wireless communication system, the method comprising: transmitting information related to configured grant (CG)-PUSCHs (terminal device determines GF PUSCH based on configuration by network device, Para [0184], configuration parameters for GF PUSCH, Para [0186]); transmitting downlink control information (DCI) used for scheduling a dynamic grant (DG)-PUSCH (uplink grant is received for GB PUSCH, Para [0188], DCI is used to schedule PUSCH, Para [0155]);  receiving a configured grant (CG)-PUSCH and receiving the DG-PUSCH based on the UL grant, wherein the DG-PUSCH is received without a gap after the CG-PUSCH is transmitted (receiving GB PUSCH and GF PUSCH, Para [0173-174], second UL channel is transmitted and the first UL channel is immediately sent after the second UL channel has completed transmitting, Para [0391], where the configured grant is transmitted on the second UL channel and the dynamic grant is transmitted on the first UL channel, Para [0095]); but not explicitly based on (i) the DG-PUSCH being scheduled to be consecutive after a CG-PUSCH of the CGs-PUSCHs.  Li discloses parameters for controlling the transmission periodicity of the GF PUSCH and size domain of time units of the GF PUSCH, Para [0186], therefore scenarios (not shown in the Figs) exist where the GF PUSCH and GB PUSCH do not overlap.  Park discloses a first PUSCH and second PUSCH can be transmitted in a row (i.e. no gap), Para [307], therefore GB PUSCH can be transmitted after CG PUSCH, as scheduled; nor discloses explicitly based on (ii) first Resource Blocks (RBs) for the DG-PUSCH being the same with second RBs for the CG-PUSCH or the first RBs being a subset of the second RBs.  Li discloses PUSCH #1 (dynamic grant) and PUSCH #2 (configured grant) may completely overlap in the frequency domain, Para [0204].  Park discloses a second PUSCH is transmitted after a first PUSCH, in the next sub-frame without performing another LBT operation, Para [0306], where LBT performed before the first PUSCH gives the UE rights to transmit on the channel.  In view of the combination the dynamic PUSCH can be transmitted immediately after configured grant PUSCH without performing LBT again, as they are transmitted in the same frequency/channel.  
Regarding claim 13, Li discloses a base station (BS, Fig. 10) for receiving a physical uplink shared channel (PUSCH) in a wireless communication system, the BS comprising: at least one transceiver; at least one processor (transceiver, Para [0397] and processor, Fig. 10); and at least one computer memory (memory, Fig. 10) operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: transmitting information related to configured grant (CG)-PUSCHs (terminal device determines GF PUSCH based on configuration by network device, Para [0184], configuration parameters for GF PUSCH, Para [0186]); transmitting downlink control information (DCI) used for scheduling a dynamic grant (DG)-PUSCH (uplink grant is received for GB PUSCH, Para [0188], DCI is used to schedule PUSCH, Para [0155]); receiving, through the at least one transceiver, a configured grant (CG)-PUSCH; and receiving, through the at least one transceiver, the DG-PUSCH based on the UL grant, and wherein the DG-PUSCH is received without a gap after the CG-PUSCH is transmitted (receiving GB PUSCH and GF PUSCH, Para [0173-174], second UL channel is transmitted and the first UL channel is immediately sent after the second UL channel has completed transmitting, Para [0391], where the configured grant is transmitted on the second UL channel and the dynamic grant is transmitted on the first UL channel, Para [0095]); but not explicitly based on (i) the DG-PUSCH being scheduled to be consecutive after a CG-PUSCH of the CGs-PUSCHs.  Li discloses parameters for controlling the transmission periodicity of the GF PUSCH and size domain of time units of the GF PUSCH, Para [0186], therefore scenarios (not shown in the Figs) exist where the GF PUSCH and GB PUSCH do not overlap.  Park discloses a first PUSCH and second PUSCH can be transmitted in a row (i.e. no gap), Para [307], therefore GB PUSCH can be transmitted after CG PUSCH, as scheduled; nor discloses explicitly based on (ii) first Resource Blocks (RBs) for the DG-PUSCH being the same with second RBs for the CG-PUSCH or the first RBs being a subset of the second RBs. Li discloses PUSCH #1 (dynamic grant) and PUSCH #2 (configured grant) may completely overlap in the frequency domain, Para [0204].  Park discloses a second PUSCH is transmitted after a first PUSCH, in the next sub-frame without performing another LBT operation, Para [0306], where LBT performed before the first PUSCH gives the UE rights to transmit on the channel.  In view of the combination the dynamic PUSCH can be transmitted immediately after configured grant PUSCH without performing LBT again, as they are transmitted in the same frequency/channel.  
Regarding claim 14, Li discloses the apparatus of claim 6, further comprising: at least one transceiver (transceiver, Para [0395]).
Regarding claim 15, Li discloses the apparatus of claim 14, wherein the apparatus is a user equipment (UE, terminal device, Para [0392]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Park and in view of Saber et al (US 2021/0136565, hereinafter Saber, claiming priority date of provisional application 62/929,643).

Regarding claims 4 and 9, Li discloses the method/apparatus of claim 1/6, but not wherein further comprising: based on the first RBs being not the same with the second RBs and the first RBs being not the subset of the second RBs: dropping symbols of the CG-PUSCH and attempting to transmit the DG-PUSCH based on a LBT operation.  Saber discloses the DG-PUSCH can have priority over the CG-PUSCH, Para [0061], the UE can cancel the CG PUSCH, Para [0062], where dropping can happen when the two channels do not overlap in frequency but are close together in the time domain and it is too difficult for the UE to process both channels, Para [0013].  Also see page 2 in provisional application 62/929,643.  Park discloses the UE attempts UL LBT before transmitting PUSCH according to a grant, Para [0117].  Therefore if the CG and DG are in two separate frequencies, the UE would have to perform LBT for each and can just drop the CG and prioritize the grant PUSCH.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Saber in the system of Li in view of Park in order to improve communications by having the UE drop channels or stop processing lower priority channels that it does not have capability to process and transmit that overlap or too close together in the time domain. 

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues the DG-PUSCH is scheduled after the CG-PUSCH and the RBs used for the DG-PUSCH are the same as the RBs used for CG-PUSCH or a subset of the RBs used for CG-PUSCH and argues this is not disclosed by Li.  Applicant states Li is directed towards a scenario where GF-PUSCH and GB-PUSCH overlap in the time domain and may or may not overlap in the frequency domain.  Applicant then argues over Para [0391] of Li and appears to admit Li discloses the GB PUSCH can be transmitted immediately after the GF PUSCH (i.e. transmitted without a gap).  Applicant does argue that the GB PUSCH is scheduled to overlap with the GF PUSCH, which conflicts with the currently amended limitation.												In response, Li’s disclosure is mainly related to solving problems when the GB PUSCH and GF PUSCH overlap in the time domain.  Li states the GB PUSCH and GF PUSCH may overlap in the time domain, Para [0194], meaning it is possible that GB PUSCH and GF PUSCH overlap but not always, in some cases they do not overlap in the time domain.  Li does not explicitly disclose the scenario where the GB-PUSCH is scheduled after the GF-PUSCH with no time domain overlap, because Li is concerned with solving the issue when the they do overlap in the time domain.  In the scenario where they do not overlap in the time domain, there is not overlap issue to deal with.  Li discloses in Para [0186] that the transmission periodicity of the GF PUSCH and size of the time domain resource of the GF-PUSCH can be configured, therefore the GF-PUSCH does not have to overlap with the GB-PUSCH (as shown in Figs 3-6).  If the parameters of GF-PUSCH are set so the transmission periodicity is less frequent and the time domain resource size of the GF-PUSCH is set smaller, there may be no overlap with the GB-PUSCH.  Further Park discloses the two PUSCHs can be transmitted in a row without having to perform LBT for the second PUSCH transmission, Para [0307], once the UE performs the LBT for first PUSCH transmission it has rights to the channel for the MCOT.  									Applicant argues over the dependent claim rejected by the Saber reference.  Applicant argues Saber does not disclose if two PUSCHs do not overlap in frequency, then one of the PUSCHs is dropped and LBT is performed to attempt transmission of the other PUSCH.  In response, Saber actually explicitly discloses the two channels do not have to overlap in time or frequency but happen to be too close in the time domain, making it difficult for the UE to process both channels, page 2 of provisional 62/929,643.  Therefore, Saber does disclose the scenario where the two PUSCHs do not overlap in the frequency domain (i.e. first RBs and second RBs are different), one of the PUSCH can be dropped.  Performing LBT before transmitting PUSCH is disclosed by Park.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461